Citation Nr: 1412626	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  11-27 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1984 to February 1985.  The Veteran had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Oklahoma Army National Guard until August 1990.   

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Muskogee, Oklahoma, Regional Office (RO), which denied, in pertinent part, service connection for bilateral hearing loss and tinnitus.  The Board has reviewed the Veteran's physical claims file, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.

In November 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, to obtain a medical nexus opinion to address the relationship between the Veteran's in-service accumulated acoustic trauma (noise exposure), including during periods of ACDUTRA and INACDUTRA, and the bilateral hearing loss and tinnitus.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 
11 Vet. App. 268 (1998).  An additional discussion regarding the RO's compliance with the November 2013 Board Remand is included in the "Duties to Notify and Assist" section below.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma (loud noise) during service.

2.  Symptoms of bilateral hearing loss did not begin during service and were not chronic during service.

3.  Symptoms of bilateral hearing loss were not continuous since service separation; did not manifest to a compensable degree within one year of service separation; and were initially manifested some 17 years after service.

4.  Bilateral hearing loss is not related to active service.

5.  Tinnitus was not manifested during active service or for many years thereafter, and is not related to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss to include sensorineural hearing loss was not incurred in service, and may not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a), 3.385 (2013). 

2.  Tinnitus was not incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The timely October 2010 notice letter sent prior to the initial denial of the claim for service connection for bilateral hearing loss and tinnitus fully satisfied VCAA notice requirements.  The RO apprised the Veteran of the information and evidence necessary to substantiate the claim for service connection, what information and evidence he was to provide, and what information and evidence VA would attempt to obtain on his behalf.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established, all of which satisfied Dingess notice requirements. 

VA's duty to assist has also been met.  The claims file contains all available evidence pertinent to the claim.  The Veteran was given appropriate notice of his responsibility to provide VA with any treatment records pertinent to the claim and the record contains sufficient evidence to make a decision on the claim.  The service treatment records are included in the claims file, and available post-service treatment records identified as relevant to the Veteran's claim have been obtained or otherwise submitted.

The Veteran was afforded a September 2011 VA audiological examination.  The examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination report thereto reflects that all relevant testing was performed and findings advanced.  

Pursuant to the November 2013 Board Remand, a medical nexus opinion has addressed the relationship between the Veteran's in-service accumulated acoustic trauma and service.  The medical nexus opinion is adequate as the VA medical audiologist reviewed the Veteran's relevant medical history, made clinical observations, provided a nexus opinion, and provided an adequate rationale for the medical opinion stated.  See Barr, 21 Vet. App. 303 (finding that VA must provide an examination that is adequate for rating purposes); see also Stegall, 11 Vet. App. at 268.  The claim was readjudicated in a January 2014 supplemental statement of the case.  For these reasons, no further examination or medical opinion is needed.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).  

Service connection for impaired hearing for VA purposes shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Regarding the element of current disability for hearing loss, the Court has held that the provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores are within the established limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) (citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992)).

Sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Tinnitus is not a "chronic disease" enumerated under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) are not for application.  See Walker, 708 F.3d 1331.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

When all the evidence is assembled, VA shall determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran contends that his current bilateral hearing loss and tinnitus are related to noise exposure during service, though he does not indicate when the symptoms of hearing loss began.  

Service personnel records show that the Veteran's military occupational specialty (MOS) was infantryman, which has been identified as an occupation involving a high probability of noise exposure.  See Duty MOS Noise Spreadsheet, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  Accordingly, the Board recognizes that the Veteran was exposed to some acoustic trauma during all service, active service from November 1984 to February 1985, as well as additional periods of ACDUTRA and INACDUTRA in the Oklahoma Army National Guard until August 1990.  

The evidence does not demonstrate chronic symptoms of hearing loss during service or continuous symptoms of hearing loss since service separation.  The Veteran's service treatment records show hearing within normal limits and are negative for chronic symptoms of a bilateral hearing loss disability in service.  See Hensley  v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  Also, the evidence shows no continuous symptoms of a bilateral hearing loss disability since service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted based on either "chronic" in-service or "continuous" post-service symptoms.  

Moreover, the evidence does not show that the Veteran's bilateral sensorineural hearing loss disability manifested to a compensable (i.e., at least 10 percent) degree within one year of service separation.  The Veteran has not provided any statements as to when his hearing loss manifested.  Indeed, symptoms of hearing loss were not manifest until September 2011, some 21 years after service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.309(a) is not warranted.

In addition, tinnitus was not manifested during active service or for many years thereafter and has not been shown to have originated in service.  At the September 2011 VA examination, the Veteran reported an onset of tinnitus four years prior to the September 2011 VA examination; hence, the Veteran does not even advance that tinnitus arose during service.  The September 2011 VA examination report reflects the Veteran's own reported history that expressly negates such a finding.  While the Veteran is competent to describe his experience of ringing in the ears in service and after service, he has not contended such that such symptoms occurred during service or since service.  Charles v. Principi, 16 Vet. App. 370 (2002).  The only history he gave was of the onset of tinnitus 17 years after service.  

Audiometric testing conducted at the September 2011 VA audiological examination establishes a "disability" of current bilateral hearing loss as defined by 38 C.F.R. 
§ 3.385.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 25, 25, 30, 52, and 60 decibels, respectively.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 25, 30, 35, 50, and 55 decibels, respectively.  The VA audiologist diagnosed bilateral sensorineural hearing loss and tinnitus.

On the question of direct nexus between current bilateral sensorineural hearing loss and tinnitus and the in-service service noise exposure, the Board finds that the weight of the evidence is against finding that bilateral hearing loss disability and tinnitus are causally related to the in-service noise exposure.  The first evidence of a bilateral hearing loss disability is not shown until 2011, approximately 21 years after service separation.  At the September 2011 VA examination, the Veteran reported an onset of tinnitus four years prior to the September 2011 VA examination, some 17 years after service.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the lapse of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

The medical opinion demonstrates that the Veteran's bilateral sensorineural hearing loss is not related to service.  The September 2011 VA medical opinion and December 2013 VA medical addendum opinion weigh against a nexus between the current hearing loss and service.  After review of the record and consideration of the Veteran's in-service noise exposure, the September 2011 VA audiologist opined that the Veteran's bilateral hearing loss and tinnitus were less likely than not related to acoustic trauma during service because hearing was within normal limits during military service and because there was significant post-service vocational and recreational noise exposure.  In a December 2013 addendum medical opinion, the VA audiologist opined that the Veteran's report of delayed onset tinnitus and hearing loss due to military noise exposure is not consistent with research and textbooks regarding noise-induced hearing loss and tinnitus.  Citing medical treatises and the Institute of Medicine's landmark study on military noise exposure, the VA audiologist explained, "Research studies have shown that hazardous noise exposure has an immediate effect on hearing and does not have delayed onset nor is it progressive or cumulative."

The VA audiologists have specialized medical expertise and training in auditory matters, had adequate facts and data on which to base the medical opinion and addendum opinion, and have provided a sound rationale for the medical opinions based on a factually accurate history.  There is no competent medical opinion to the contrary of record.  For these reasons, the September 2011 and December 2013 VA medical opinions are accorded probative value, and outweigh the Veteran's assertions of nexus of hearing loss to service.  The Board finds that the preponderance of the lay and medical evidence that is of record weighs against the claims of service connection for bilateral sensorineural hearing loss and tinnitus; 

consequently, the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


